DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed July 27th, 2021 has been entered.  Claims 1-3, 5-8, 10-12, and 14-20 remain pending in the application. Applicant’s amendments to claims 1, 7, and 10 as well as minor amendments to the dependent claims have overcome each and every objection and rejection previously set forth in the Non-Final Office Action, mailed April 27th, 2021.
Response to Arguments
Applicant’s REMARKS on Page 12, filed July 27th, 2021, with respect to “Claim Objections” have been fully considered and are persuasive.  The previous objections have been withdrawn. 
Applicant’s REMARKS on Pages 13-14, filed July 27th, 2021, with respect to “Rejections Under 35 USC 112(a)” have been fully considered and are persuasive.   Per Applicant’s evidence cited from the specification, notably in paragraphs [0027]-[0028], it is clear that the environmental sensing system, includes both an apparatus and a viable process for performing the specific detections of previous claims 4 and 16.  Therefore, the previous rejections under 35 USC 112(a) have been withdrawn regarding the topics argued by Applicant.  Applicant did not address any rejections under 35 USC 112(a) as set forth in the Non-Final Office Action, mailed April 27th, 2021, regarding modules and units that had been interpreted under 35 USC 112(f) and yet had been determined to be lacking structure.  However, these additional rejections under 35 USC 112(a) are also withdrawn based on Examiner’s revised interpretation of structure in the Claim Interpretation section below.
Applicant’s REMARKS on Pages 14, filed July 27th, 2021, with respect to “Rejections Under 35 USC 112(b)” have been fully considered and are persuasive.  All previous rejections under 35 USC 112(b) 
Applicant’s REMARKS on Pages 14-15, filed July 27th, 2021, with respect to “Rejections Under 35 USC 101” have been fully considered and are overall persuasive.  Examiner agrees with the argument that the technology of an unmanned vehicle is improved due to the method being applied to an unmanned vehicle’s environment sensing system and control terminal.  The subject matter of the method of claim 1 is considered allowable through the inclusion of previously indicated allowable subject matter, which improves on both the detection capabilities and the path generation capabilities performed by the abovementioned vehicle elements.  Under Step 2A, Prong 2 considerations for the 35 USC 101 Subject Matter Eligibility Flowchart, an improvement to the unmanned vehicle detection and routing capabilities (i.e. the autonomous navigation technology) is indicative of integration into a practical application per MPEP 2106.05(a).  For the same reasons, the improvement to the technology of the unmanned vehicle’s system components also amount to significantly more under Step 2B.  Additionally, Applicant argues that obstacle detection characteristics are able to be correlated with an accessible area of a construction zone, which is more than a mere abstract idea/mental process and also requires a specialized computer as opposed to merely a generic computer.  Examiner recognizes that one of ordinary skill in the art could, as a single task, perform this correlation mentally, since object type, spacing, and size (i.e. cone spacing or construction signs) are generally understood by a human being as indicative of an active construction zone as opposed to an inactive or accessible area in a construction zone.  However, performing this determination in a parallel with determination of accessible as well as end location areas beyond the current location, as amended into claim 1, while simultaneously (in “real-time”) generating a vehicle path appears to extend beyond human capabilities and potentially requires the assistance of a specialized processor to facilitate the mental process, 
Applicant’s REMARKS on Pages 15-16, filed July 27th, 2021, with respect to “Rejections Under 35 USC 103” have been fully considered and are persuasive, since Applicant has included previously indicated allowable subject matter in all independent claims.  The previous rejections have been withdrawn, and all pending claims are considered allowable per the detailed explanation in the Allowable Subject Matter section below. 
Applicant did not provide any remarks regarding claim interpretation under 35 USC 112(f).  Examiner has provided a revised claim interpretation of structural interpretation for any claim elements invoking 35 USC 112(f), and the claim interpretation remains pending in the application.  If Applicant desires to remove any claim interpretation under 35 USC 112(f), then the relevant elements performing functions in the claims must be given clear structure through the claim language.
Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: device … in claim 7, feature information acquisition module … in claim 7, accessible area determination module … in claims 7 and 8, terminal road point determination module … in claims 7 and 16, passing road point determination module … in claim 7, driving path generation module … in claims 7 and 17, inaccessible area determination unit … in claims 8 and 15, and accessible area determination unit … in claim 8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The following is an interpretation of the structure according to the specification:
In paragraph [0085] of the specification, a feature information acquisition module, an accessible area determination module, a terminal road point determination module, a passing road point determination module, and a driving path generation module are all stated to be program modules stored in memory to form the overall device of claim 7, lines 1 and 19.  The device on which the software is executed is stated to be a computer device with a memory, which has known structure.  As a whole, the program modules and the computer device with a memory form a combined structure that is simply functioning computer hardware, and each individual program element is essentially a necessary supporting element of the physical memory within the computer.  Therefore, 
In paragraph [0069] of the specification, an inaccessible area determination unit, and an accessible area determination unit are sub-modules within the accessible area determination module.  For the same reasons stated above, these modules are a part of collective computer device hardware structure through their necessary integration into the hardware elements.

Allowable Subject Matter
Claims 1-3, 5-8, 10-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Allowable subject matter has been indicated in the Non-Final Office Action, mailed on April 27th, 2021.  Applicant’s amendments have incorporated the allowable subject matter in independent claims 1, 7, and 10.  Therefore, independent claims 1, 7, and 10 are allowable as well as any dependent claims. 
Neither Farfield, nor Creusot, nor Mays, as applied to claims previously rejected under 35 U.S.C. 103, disclose or teach the limitations:
 “… 
wherein a step of determining the terminal road point of the target driving path according to the current accessible area comprises:
when a road cross section of a predetermined condition is searched, determining the terminal road point of a target driving path according to a lane center line road point covered by the road cross section of the predetermined condition, wherein the road cross section of the predetermined condition is: from the road cross section of the predetermined condition, all lane center line road points of all lanes covered by the detected construction section are located on the road cross section in the current accessible area;
when the road cross section of the predetermined condition is not searched but a road point of the predetermined condition is searched, determining the terminal road point of the target driving path according to the road point of the predetermined condition, wherein the road point of the predetermined condition is a lane center line road point located in the current accessible area at the farthest end of the detection range; and
when the road cross section of the predetermined condition is not searched and the road point of the predetermined condition is not searched, searching for an accessible opening on the road cross section at the farthest end of the detection range, and determining the terminal road point according to the accessible opening.” as recited or analogously recited in independent claims 1, 7, and 10 of the application. No additional prior art could be found to apply to this limitation.
Claims 2-3, 5-6, 11-12, and 14 are allowable due to being dependent on claim 1.  Claims 8 and 15-20 are allowable due to being dependent on claim 7.
Neither Farfield, nor Creusot, nor Mays, as applied to claims previously rejected under 35 U.S.C. 103, disclose or teach the limitations:
“… wherein a path search process is performed by using an A-star algorithm, and a total cost value of a current road point is calculated in the path search process by using the following formula:
f(t) = g(t)+h(t)+k*e(t)
where f(t) is a total cost value of a current road point; g(t) is a cumulative distance cost from the start road point to the current road point; h(t) is an estimated distance 20PN105779cost from the current road point to the terminal road point; e(t) is a distance cost from an obstacle of a specified category closest to the current road point to the current road point; and k is a cost constant. ” as recited or analogously recited in claims 6, 11-12, 14, and 18-20 of the application.  
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/M.B./Examiner, Art Unit 3663    

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        9/10/2021